Citation Nr: 0901843	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-21 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to December 1997.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  On his June 2006 Form 9, the 
veteran indicated that he desired a hearing before a member 
of the Board.  Subsequently in June 2006, he withdrew his 
Board hearing request and indicated that he desired a DRO 
hearing.  In July 2006, the veteran testified before a 
Decision Review Officer (DRO); a transcript of that hearing 
is of record.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2. The veteran's bilateral hand complaints of pain/problems, 
where shown, are attributed known clinical orthopedic 
diagnoses, and are not shown to be related to disease, injury 
or event in service.


CONCLUSION OF LAW

Service connection for a disorder manifested by bilateral 
hand joint problems including as due to an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1153, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Letters provided by the RO in May 2004 described the evidence 
needed to support the veteran's service connection claim was 
timely mailed well before the claim was adjudicated in July 
2004.  The May 2004 letter fully described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim. 

March 2006 correspondence provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating as well as the type of evidence necessary to establish 
an effective date for the disability on appeal.  See Dingess 
v. Nicholson, supra.  Regardless, the question of the proper 
disability rating or effective date is rendered moot as 
service connection is not warranted.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained.  The veteran 
has been afforded a VA medical examination to obtain an 
opinion as to whether he had a bilateral hand disorder that 
could be directly attributed to service.  Further examination 
or opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in detail below.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background

Service treatment records (STR's) included a January 1982 
enlistment examination that was negative for any hand 
conditions or a history of hand conditions.  A September 1982 
record showed treatment for a right hand # 2 digit 
superficial laceration.  The 8 cm laceration was sutured.  A 
November 1984 record showed treatment for a football related 
finger injury.  The veteran stated that he had no loss of 
sensation in the finger.  The diagnosis was traumatic 
dislocation of the left 4th finger, proximal interphalangeal 
(PIP) joint.  A September 1985 re-enlistment examination was 
negative for any hand abnormalities.  The veteran indicated 
that he did not have a history of swollen or painful joints; 
arthritis, rheumatism, or bursitis; or loss of finger.  A May 
1989 record showed treatment for right hand bruises and 
abrasions.  An August 1989 record noted that the veteran lost 
consciousness in a boxing match in April 1989.  A March 1990 
record included a physical evaluation for boxing and noted 
that the veteran was fit for boxing.  April 1990 and April 
1991 Boxing Pre-Fight Physicals showed that the veteran was 
qualified to participate in boxing.  A June 1992 report of 
medical examination noted a right wrist fracture in 1975 (as 
a child) with no sequelae.  Clinical evaluation of upper 
extremities was normal.  A November 1993 separation 
examination included a clinical evaluation of the upper 
extremities that was normal.  The veteran did not report a 
history of broken hand bones; arthritis, rheumatism, or 
bursitis; or loss of finger.  He did not report any history 
of hand trouble.  

Service Personnel records showed that the veteran 
participated in Operation Desert Shield from December 1990 to 
January 1991 and Operation Desert Storm from January 1991 to 
March 1991.  

Post service treatment records included treatment records 
from San Diego VA Medical Center (VAMC) dated from 1997 to 
2006.  A December 2002 occupational therapy note showed that 
the veteran presented with significant elbow pain.  He also 
reported numbness on lateral border of hands bilaterally, but 
not in ring or small finger.  In April 2004, the veteran had 
complaints of "locking" in the left hand and pain in the 
medial side of the left elbow with numbness along the dorsal 
fifth digit.  The record noted that musculoskeletal left hand 
symptoms were not typical for tenosynovitis; elbow 
pain/paresthesia was more suspicious for ulnar neuropathy of 
the left hand.  May 2004 x-rays showed rounded protuberance 
radial margin of the left fifth proximal phalanx with 
curvilinear approximately 3.0 x 10.0 mm protuberance on the 
distal margin of the fifth proximal phalanx.  There were no 
significant degenerative changes of the left hand or wrist 
and no significant post-traumatic deformity identified.  
There was no subluxation, dislocations, or prior fractures 
identified, other than possible osteochondroma or less likely 
post-traumatic changes in the distal left fifth proximal 
phalanx.  

In October 2008, the veteran submitted an internet article 
regarding hyperostotic macrodactyly and lipofibromatous 
hamartoma of the median nerve associated with carpal tunnel 
syndrome.  

During his October 2006 DRO hearing, the veteran reported 
that he was treated in service for a laceration on his hand.  
He indicated that during service, his hands would go numb.  
He indicated that he first received post-service treatment 
for his bilateral hand disorder in 2004.  He noticed sharp 
pain and stiffness in 2002.  He currently was not receiving 
treatment for his bilateral hand disorder.  

At the April 2008 VA examination, the veteran reported that 
he had numbness in his hands for a long time.  The veteran 
was not specific with providing a date or time.  He stated 
that he did not have active treatment throughout his military 
career for any complaints of numbness in his hands, or 
evaluations such as an EMG or a neurologic evaluation.  He 
also reported that he did not have any medications, physical 
therapy, or braces for the symptoms.  After examination, x-
rays, and an EMG the diagnoses were:  (1) strain, right and 
left hand, with mild bilateral carpal tunnel syndrome and 
tendonitis; (2) history of 20 amateur boxing matches; 
(3) history of parachute jumps; (4) laceration of the right 
second web space without residual tendon injury or 
instability; and (5) history of fracture of the wrist as a 
child with residual limitation of motion.  The examiner noted 
that the claims file was reviewed.  The examiner was of the 
opinion that the veteran's current bilateral hand disorder 
was less likely as not, less than 50/50 probability, caused 
by or the result of his occupation and treatment in the 
service.  The examiner stated that his opinion was based on a 
careful review of all the STR's in which there was no 
evidence of any signs of carpal tunnel syndrome in terms of 
numbness or tingling manifested during the veteran's boxing 
or military career as well as no evidence of an EMG study to 
indicate a carpal tunnel syndrome was present.  The examiner 
added that if similar symptoms of carpal tunnel were present, 
they typically would have been on an acute level and 
unrelated to a chronic condition, unless major, structural 
abnormalities were noted in the veteran's hands or wrists.  

III.  Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Additionally, service connection can be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011 and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West 2002 & Supp. 2007\8); 38 C.F.R. § 3.317(a)(1) 
(2008).

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the applicable criteria; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection. 38 C.F.R. § 3.317(a)(2) 
(2008).

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(3), (4) (2008).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under these provisions if 
there is (1) affirmative evidence that an undiagnosed illness 
was not incurred during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.  Analysis

The veteran contends that his current bilateral hand disorder 
is related to his in-service boxing experiences, as well as 
to other noted in-service traumatic injuries to his hands.  
In a statement received in September 2008, he indicated that 
his bilateral hand disorder was due to an undiagnosed illness 
that resulted from his combat experience (in Southwest Asia).   

On longitudinal review of the evidence of record, the Board 
finds that there is a preponderance of the evidence against 
the appellant's claim seeking service connection for a 
bilateral hand disorder.  Although the veteran's STR's showed 
treatment for a right hand digit #2 laceration, traumatic 
dislocation of the 4th finger PIP, and right hand bruises and 
abrasions, and showed that the veteran participated in boxing 
matches, STR's were completely silent in regards to any 
complaints, treatment, or diagnoses related to bilateral hand 
strain, carpal tunnel syndrome, and/or tendonitis.  Also, his 
November 1993 separation examination was silent for any 
bilateral hand complaints, treatment, or diagnoses of a hand 
disorder.  

It is not disputed that the veteran has a current bilateral 
hand disorder.  An April 2008 VA examination showed that the 
veteran had right and left hand strain with bilateral mild 
carpal tunnel syndrome and tendonitis.  However, the medical 
evidence of record indicated that the veteran first sought 
treatment related to his current bilateral hand strain and 
mild carpal tunnel syndrome in 2002 or 2004, which was 
approximately 10 years after service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The record also did not 
show that the veteran was diagnosed with arthritis to a 
compensable degree within one year of service.  

Furthermore, the evidence of record did not include any 
medical opinion that the current bilateral hand disorder was 
related to the veteran's service.  In fact, on April 2008 VA 
examination the examiner specifically opined that the 
veteran's current bilateral hand disorder was less likely as 
not, less than 50/50 probability, caused by or the result of 
his occupation and treatment in the service.  The examiner 
reasoned that there was no evidence of any signs of carpal 
tunnel syndrome during the veteran's boxing or military 
career.  The only remaining evidence of record in support of 
the veteran's claim is the veteran's own lay statements that 
his current bilateral hand disorder was related to service.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service injury.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence). Thus, the veteran's statements and 
testimony are not probative.  In light of the foregoing, the 
Board concludes that the preponderance of the evidence is 
against this claim.  Hence, it must be denied.  38 U.S.C.A. 
§ 5107(b).

The Board also notes that in a statement received in 
September 2008, the veteran indicated that his bilateral hand 
disorder was related to an undiagnosed illness that resulted 
from his combat experience in Southwest Asia.  However, after 
appropriate physical and clinical testing, April 2008 VA 
examination revealed that the veteran had bilateral right and 
left hand strain with mild bilateral carpal tunnel syndrome 
and tendinitis.  Essentially, the VA examiner indicated that 
the veteran's current bilateral hand symptoms were part of a 
known clinical diagnosis.  Other than the specific 
multisymptom illnesses listed, service connection is not 
warranted under the undiagnosed illness presumptive 
provisions for those disabilities that have been clinically 
diagnosed.  See 38 C.F.R. § 3.317(a)(1)(ii) (2008).  
Consequently, the preponderance of the evidence is against a 
finding that the veteran has a qualifying chronic hand 
disability manifested by joint and/or muscle pain, due to 
service in Southwest Asia.  

Accordingly, service connection for a bilateral hand disorder 
is denied on a direct, or a presumptive basis, or as due to 
an undiagnosed illness.




ORDER

Service connection for a bilateral hand disorder is denied.   



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


